American Century World Mutual Funds, Inc. Prospectus Supplement Life Sciences Fund¡ Technology Fund Supplement dated February 23, 2009¡ Prospectuses dated April 1, The Board of Directors has approved agreements and plans of reorganization, whereby the assets of each of Life Sciences and Technology will be transferred to the American Century Growth Fund in exchange for shares of that fund. Each reorganization is subject to the approval of shareholders of the fund. A special meeting of shareholders of Life Sciences and Technology will be held on May 5, 2009.
